DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed June 23, 2021 has been entered. Claims 1, 3-7, 9-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed March 25, 2021.

Allowable Subject Matter
Claims 1, 3-7, 9-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:  With respect to the following independent claims, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:
Claim 1:  “A vehicle body structure…wherein the bracket is in contact with the inner wall and a lower wall of the pair of right and left roof side rails in the vehicle width direction.”
Claim 12
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson et al.  (US7407222) teaches the cross member is offset with respect to the upper end portion of the center pillar.
Anegawa et al. (US10144455) teaches wherein ridges of the center pillar, the bracket, and the cross member are connected to each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612